Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary amendment 
Claims amendment have been knowledge. claims 1-2, claims 5, 7, 9-11, 14-15, 17, 19, 20, 22, 24, 27 and 29 have been amended. Claims 3, 6, 8, 16, 18 and 28 are canceled. 
Claims 1, 2, 4, 5, 7, 9-15, 17, 19-22, 24-27 and 29 are pending and considered.
      Claim Objections
Claim 1 is objected to because of the following informalities:  please correct the typographic error at the last line of the claim from “wherein the first lection and the second lectin is selected from O-glycan binding lectins” as “ wherein the first lection and the second lectin are selected from O-glycan binding lectins.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The term “derived” in claim 1 is a relative term which renders the claim indefinite. The term “derived” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Please amend claim to overcome the rejection.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  when and how the first lectin reacts with the glycoprotein in the sample and how the glycoprotein bound by the lectin is further bound by the lectin immobilized onto the detection zone. If the first and 2nd lectin are same, how a glycoprotein is already bound by the lectin, how it can be further bound by another same lectin? 
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are as follow:
1). what is the structural property the 1st lection and/or the 2nd lectin with glycoproteins of coronavirus that can be attributed to the selectively binding to the glycoprotein of a coronavirus but not to a glycoprotein of the other viruses.
2) What is the structural characteristics changed before one or more the components adapted to neutralize a coronavirus  and expose the glycoprotein of a coronavirus?
Claim Rejection of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims 1, 5, 11, 15, 20  in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Means in claim 1 (f).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The rejection of claims 1 and 5 affect the depend claims that all depend on claims 1 and 5, which include claims 2, 4, 7, 9-15, 17 and 19
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7, 9-15, 17,19, 22-23, 24-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for identifying a glycoprotein in a biological sample with lectin-based sandwich ELISA assay , does not reasonably provide enablement for selectively identifying said lectin- recognized and/or bound glycoprotein or glycan even if it is an o-glycosylated protein, as a glycoprotein from a coronavirus or even more specifically of the SARS-COV-2.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claims 1-2, 4-5, 7, 9-15, 17, 19, 22-23, 24-27 and 29 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
The test of an enablement or scope of enablement is whether one skilled in the art could make and use the claimed invention from the disclosure in the application coupled with information known in the art would render undue experimentation (See United States v. Theketronic Inc., 8USPQ2d 1217 (fed Cir. 1988). Whether undue experimentation is required is not based upon a single factor but rather a conclusion reached by weighting many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in re Wands, 8USPQ2d 1400 (Fed. Cir. 1988), which are set forth below:
1). Nature of invention; 2). Scope of claims; 3). State of art; 4). Unpredictability; 5). Level of skill; 6). Number of working examples and 7). Amount of guidance presented in the specification.
The nature of invention is directed to a method for determining a glycoprotein or glycan , preferable being an O-glycosylated glycoprotein using a lectin mediated sandwich ELISA method. However, the scope of the claims are read on the assay is able to identify selectively such glycoprotein is the one from a coronavirus or even more specifically form SARS-CoV-2 in a biological sample. 
 It is well known in the art that lectins, which are group of proteins wildly presented in many animal or plants, have a biological property capable of binding to glycosylated protein or peptide or polypeptide via variety of sialic acid or other glycosylated residues. The Lectins are not only present in a host of any microorganism, such as a virus or bacterium, they are also present by a microorganism as described by Sammer-ul Hassan et al (Pathogen 2020, Vol. 36, pp. 175-183)
 The specification does not teach how such lectin binding is coronavirus specifically or selectively. 
While Applicants teaches preferable using sialic acid binding lectin and/or O-glycan binding lectin, however many envelope proteins of viruses such as influenza virus are glycosylated protein that are bound by lectin to as evidenced by Mayr et al. (Sci. Rep. 2018 Nov 6;8(1):16382. doi: 10.1038/s41598-018-34175-3).  
Therefore, given the above analysis of the factors which the courts have determined are critical in asserting whether a claimed invention is enabled, it must be considered that the skilled artisan would have to conduct undue and excessive experimentation in order to practice the claimed invention.
 				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Hiono et al. (Virology, 2019, Vol. 527, pp. 137-140), Sammer-ul Hassan (Pathogen 2020, Vol. 36, pp. 175-183) and Kratzel et al. (Emerg. Infct. Dis. 2020, Vol. 26 (7). pp. 1592-1595). 
A broad scope of reasonable interpretation of Claims 25, 26, 27 is directed to a kit for detecting a glycoprotein presented in a sample with its lectin binding properties. While the kit is cited for detecting the glycoprotein of coronavirus or even SARS-CoV-2, there is no virus specificity detection agent or component included in the kit. Therefore, the claimed kit only comprises the following non-virus specific components cited in the rejection claims: 
A solution comprising one or more components for neutralizing a coronavirus, and one or more components for exposing glycoprotein of a virus.
A lectin Array comprising one or more lectins to bind selectively to O-glycans of glycoprotein.  
Hiono et al. teach lectin microarray technologies to detect and analyze the glycan profiles for HA. The method comprises using the following compositions and apparatus : 1). solid support immobilized with lectins, 2). the virus inactivation agent of 01% formalin and 3). an agent used for disruption of virus capable of exposing its glycoprotein, i.e.  PBS containing 1% NP-40, or 0.5% sodium deoxycholate, 1% Triton X-100 and 100 mM citric acid, 0.1% sodium dodecyl sulfate.
Hiono et al. do not explicitly teach that the glycoprotein of the influenza that lectin bound are in O-glycoforms. But influenza glycoprotein are sialic-Galβ(1,3)GalNAcO-glycoformes as Mayr et al. (Scientific Reports, 2018, 8:16382, pp. 1-12). 
Hiono et all. do not teach using the method suitable for doing coronavirus detection, and using alcohol to inactive the coronavirus.
Sammer-ul Hassan et al. described Microorganisms, such as bacteria and viruses, are widely found in the environment, marine and estuarine waters, soil, food, and the intestinal tracts of humans and animals. The recent emergence of COVID-19 (caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)) as a global public health concern and pandemic requires extensive testing, active monitoring and surveillance, and comprehensive data gathering to understand the intricate communal and global transmission patterns and to stop its spread. 
Many glycoproteins exist among emerging and re-emerging pathogens, including viral and bacterial pathogens with well-defined N- or O-linked sugars through which they interact with host cells. Initially, N-linked glycosylation was thought to occur only in eukaryotes. Later, N-linked glycosylation was found to occur in archaea and bacteria, which show more diversity than eukaryotes in terms of carbohydrate units attached to proteins. Later it is found that  in prokaryotes, these glycosylated proteins may help with host-cell invasion and pathogenicity. The importance of glyco-processes, particularly O- and N-linked glycosylation of a viral protein occur in almost all viral infection life cycles .  The field of glyconanotechnology is later developed for a rapid detection of a range of infectious disease process. 
Futuristic approaches using simple molecular interactions between glycoproteins and glycoprotein-binding molecules for the efficient and rapid detection of various pathogens at the point of use, advancing the emerging field of glyconanodiagnostics. 
Coronaviruses are enveloped viruses, with the viral structure primarily formed of structural proteins, such as spike (S), membrane (M), envelope (E), and nucleocapsid (N) proteins, and hemagglutinin-esterase (HE) protein in some betacoronaviruses, such as SARS-CoV-1 and SARS-CoV-2. The S protein is a heavily glycosylated protein that produces homotrimeric spikes on the surface of the viral particle and initiates entry of the virus into host cells.
Lectin–glycan interactions occur due to the interaction of their aglycones with hydrophobic side-chains close to the mannose-binding site of the subunit.  Lectins are low-affinity binding molecules that can bind to several pathogens. A mono- or oligosaccharide would be enough to bind the specific pathogen. Their specificity, availability, vast range of molecular weights and stability make them beneficial for laboratory purposes.
Plant lectins that have shown anticoronaviral activity include mannose-, glucose-, galactose-, N-acetyl-glucosamine-, and N-acetyl-galactosamine-specific agglutinins. The mannose-specific plant lectins are the most prominent lectins with anti-coronavirus activity. There are 12 N-glycosylation sites in the SARS-CoV-1 spike protein. The sugars attached to four of these 12 N-glycosylation sites have been characterized. Of these four glycosylation sites, two sites were found to be high-mannose-type glycans, whereas the other two exhibited complex glycan structures. The potent anti-SARS-CoV-1 activity of mannose-specific plant lectins can be attributed to the presence of high-mannose-type glycans. Two of the possible anti-viral interference targets of plant lectins in the replication cycle of SARS-C.
Sammer-ul Hassan et al. do not teach using alcohol to inactivate virus. 
Kratzel et al. teach that SARS-CoV-2 was efficiently inactivated by WHO-recommended formulations.  In addition, ethanol and 2-propanol were efficient in inactivating the virus in 30 s at a concentration of >30% (vol/vol). Alcohol constitutes the basis for many hand rubs routinely used in healthcare settings wherein the defined inactivation time is of exactly 30 second. 
While the cited reference does not teach to place all these agents including the lectin mobilized solid support into a kit, it would have been obvious for a person ordinarily skilled in the art to be motivated by the cited references and collect  all reagents needed for doing the test into a kit, which certainly place the assay into a more convenient to access and perform the assay then placing each of the reagents into separate places. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results. with a reasonable expectation of success without any unexpected result. 
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Glycoconi. J. 2019, Apr;36(2):175-183.), Sammer-ul Hassan (Pathogen 2020, Vol. 36, pp. 175-183) and Kratzel et al. (Emerg. Infct. Dis. 2020, Vol. 26 (7). pp. 1592-1595).
Wu et al. teach an established enzyme-linked lectinsorbent assay comprising using immerging the test sample into a mixture composition comprising a signal conjugated Gal/GalNAc-specific lectins in a solution and a composition comprising a component capable of exposing the glycoprotein that can be recognized by the conjugated Gal/GalNAc-specific lectins. However, WU does not teach the inactivation of the virus.
Wu et al. do not teach using ELLA to detect coronavirus or SARS as well as using alcohol to inactivate the virus.
Sammer-ul Hassan et al. described Microorganisms, such as bacteria and viruses, are widely found in the environment, marine and estuarine waters, soil, food, and the intestinal tracts of humans and animals. The recent emergence of COVID-19 (caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)) as a global public health concern and pandemic requires extensive testing, active monitoring and surveillance, and comprehensive data gathering to understand the intricate communal and global transmission patterns and to stop its spread. 
Many glycoproteins exist among emerging and re-emerging pathogens, including viral and bacterial pathogens with well-defined N- or O-linked sugars through which they interact with host cells. Initially, N-linked glycosylation was thought to occur only in eukaryotes. Later, N-linked glycosylation was found to occur in archaea and bacteria, which show more diversity than eukaryotes in terms of carbohydrate units attached to proteins. Later it is found that  in prokaryotes, these glycosylated proteins may help with host-cell invasion and pathogenicity. The importance of glyco-processes, particularly O- and N-linked glycosylation of a viral protein occur in almost all viral infection life cycles .  The field of glyconanotechnology is later developed for a rapid detection of a range of infectious disease process. 
Futuristic approaches using simple molecular interactions between glycoproteins and glycoprotein-binding molecules for the efficient and rapid detection of various pathogens at the point of use, advancing the emerging field of glyconanodiagnostics. 
Coronaviruses are enveloped viruses, with the viral structure primarily formed of structural proteins, such as spike (S), membrane (M), envelope (E), and nucleocapsid (N) proteins, and hemagglutinin-esterase (HE) protein in some betacoronaviruses, such as SARS-CoV-1 and SARS-CoV-2. The S protein is a heavily glycosylated protein that produces homotrimeric spikes on the surface of the viral particle and initiates entry of the virus into host cells.
Lectin–glycan interactions occur due to the interaction of their aglycones with hydrophobic side-chains close to the mannose-binding site of the subunit.  Lectins are low-affinity binding molecules that can bind to several pathogens. A mono- or oligosaccharide would be enough to bind the specific pathogen. Their specificity, availability, vast range of molecular weights and stability make them beneficial for laboratory purposes.
Plant lectins that have shown anticoronaviral activity include mannose-, glucose-, galactose-, N-acetyl-glucosamine-, and N-acetyl-galactosamine-specific agglutinins. The mannose-specific plant lectins are the most prominent lectins with anti-coronavirus activity. There are 12 N-glycosylation sites in the SARS-CoV-1 spike protein. The sugars attached to four of these 12 N-glycosylation sites have been characterized. Of these four glycosylation sites, two sites were found to be high-mannose-type glycans, whereas the other two exhibited complex glycan structures. The potent anti-SARS-CoV-1 activity of mannose-specific plant lectins can be attributed to the presence of high-mannose-type glycans. Two of the possible anti-viral interference targets of plant lectins in the replication cycle of SARS-C.
Sammer-ul Hassan et al. do not teach using alcohol to inactivate virus. 
Kratzel et al. teach that SARS-CoV-2 was efficiently inactivated by WHO-recommended formulations.  In addition, ethanol and 2-propanol were efficient in inactivating the virus in 30 s at a concentration of >30% (vol/vol). Alcohol constitutes the basis for many hand rubs routinely used in healthcare settings wherein the defined inactivation time is of exactly 30 second. 
While the cited reference does not teach to place all these agents including the lectin mobilized solid support into a kit, it would have been obvious for a person ordinarily skilled in the art to be motivated by the cited references and collect  all reagents needed for doing the test into a kit, which certainly place the assay into a more convenient to access and perform the assay then placing each of the reagents into separate places. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results. with a reasonable expectation of success without any unexpected result
Claims 12, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Leiriche et al. (APPLIED AND ENVIOROMENTAL MICROBIOLOGY 2000, Vol. 66, No. 5, pp. 1851-1856), Sammer-ul Hassan (Pathogen 2020, Vol. 36, pp. 175-183) and  Kratzel et al. (Emerg. Infct. Dis. 2020, Vol. 26 (7). pp. 1592-1595).
An enzyme-linked lectinsorbent assay (ELLA) was developed for quantification and characterization of extracellular polysaccharides produced by 1- and 4-day biofilms were described by the cited reference. The assay comprises using solid support two different ELISA well plate immobilized with two kind of single molecule conjugated lectins, one Peroxidase- or fluorescence labeled concanavalin A (ConA) and wheat germ agglutinin (WGA). The assay solution comprises PBS, NaCl. KCl, NaHPO4, KH2PO4) m(Please see the Materials and Methods).  
Leirich et al. do not teach using ELLA to detect coronavirus or SARS as well as using alcohol to inactivate the virus.
Sammer-ul Hassan et al. described Microorganisms, such as bacteria and viruses, are widely found in the environment, marine and estuarine waters, soil, food, and the intestinal tracts of humans and animals. The recent emergence of COVID-19 (caused by severe acute respiratory syndrome coronavirus 2 (SARS-CoV-2)) as a global public health concern and pandemic requires extensive testing, active monitoring and surveillance, and comprehensive data gathering to understand the intricate communal and global transmission patterns and to stop its spread. 
Many glycoproteins exist among emerging and re-emerging pathogens, including viral and bacterial pathogens with well-defined N- or O-linked sugars through which they interact with host cells. Initially, N-linked glycosylation was thought to occur only in eukaryotes. Later, N-linked glycosylation was found to occur in archaea and bacteria, which show more diversity than eukaryotes in terms of carbohydrate units attached to proteins. Later it is found that  in prokaryotes, these glycosylated proteins may help with host-cell invasion and pathogenicity. The importance of glyco-processes, particularly O- and N-linked glycosylation of a viral protein occur in almost all viral infection life cycles .  The field of glyconanotechnology is later developed for a rapid detection of a range of infectious disease process. 
Futuristic approaches using simple molecular interactions between glycoproteins and glycoprotein-binding molecules for the efficient and rapid detection of various pathogens at the point of use, advancing the emerging field of glyconanodiagnostics. 
Coronaviruses are enveloped viruses, with the viral structure primarily formed of structural proteins, such as spike (S), membrane (M), envelope (E), and nucleocapsid (N) proteins, and hemagglutinin-esterase (HE) protein in some betacoronaviruses, such as SARS-CoV-1 and SARS-CoV-2. The S protein is a heavily glycosylated protein that produces homotrimeric spikes on the surface of the viral particle and initiates entry of the virus into host cells.
Lectin–glycan interactions occur due to the interaction of their aglycones with hydrophobic side-chains close to the mannose-binding site of the subunit.  Lectins are low-affinity binding molecules that can bind to several pathogens. A mono- or oligosaccharide would be enough to bind the specific pathogen. Their specificity, availability, vast range of molecular weights and stability make them beneficial for laboratory purposes.
Plant lectins that have shown anticoronaviral activity include mannose-, glucose-, galactose-, N-acetyl-glucosamine-, and N-acetyl-galactosamine-specific agglutinins. The mannose-specific plant lectins are the most prominent lectins with anti-coronavirus activity. There are 12 N-glycosylation sites in the SARS-CoV-1 spike protein. The sugars attached to four of these 12 N-glycosylation sites have been characterized. Of these four glycosylation sites, two sites were found to be high-mannose-type glycans, whereas the other two exhibited complex glycan structures. The potent anti-SARS-CoV-1 activity of mannose-specific plant lectins can be attributed to the presence of high-mannose-type glycans. Two of the possible anti-viral interference targets of plant lectins in the replication cycle of SARS-C.
Sammer-ul Hassan et al. do not teach using alcohol to inactivate virus. 
Kratzel et al. teach that SARS-CoV-2 was efficiently inactivated by WHO-recommended formulations.  In addition, ethanol and 2-propanol were efficient in inactivating the virus in 30 s at a concentration of >30% (vol/vol). Alcohol constitutes the basis for many hand rubs routinely used in healthcare settings wherein the defined inactivation time is of exactly 30 second. 
While the cited reference does not teach to place all these agents including the lectin mobilized solid support into a kit, it would have been obvious for a person ordinarily skilled in the art to be motivated by the cited references and collect  all reagents needed for doing the test into a kit, which certainly place the assay into a more convenient to access and perform the assay then placing each of the reagents into separate places. 
As there are no unexpected results have been provided, hence the claimed invention as a whole is prima facie obvious absence unexpected results. with a reasonable expectation of success without any unexpected result

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/           Primary Examiner, Art Unit 1648